Citation Nr: 0310131	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-10 026A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ulcer 
disability.  

2.  Entitlement to service connection for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the VA RO.  

A Travel Board hearing was held in August 1999, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  

Historically, in a January 2000 Board decision, it was 
determined that new and material evidence to reopen a claim 
for service connection for a gastrointestinal disorder, 
variously classified as a hiatal hernia or an ulcer had not 
been submitted.  This decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the appeal was pending, the veteran's attorney and the Office 
of the General Counsel for the VA filed Motions requesting 
that the Court vacate the January 2000 Board decision and 
remand the case for additional development of the evidence 
and readjudication of the claim.  In part, these Motions were 
made as a result of a change in the law governing the issue 
on appeal.  In a May 2001 Court Order, the January 2000 Board 
decision was vacated and remanded and the case was returned 
to the Board for compliance with the directives that were 
specified by the Court.  

Thereafter, in a March 2002 decision, the Board again 
determined that new and material evidence to reopen a claim 
for service connection for a gastrointestinal disorder, 
variously classified as a hiatal hernia or an ulcer, had not 
been submitted.  This decision was also appealed to the 
Court.  While the appeal was pending, a Joint Motion was 
filed in August 2002 by the veteran's attorney and the Office 
of the General Counsel for VA requesting that the Court 
vacate the March 2002 Board decision and remand the case for 
additional development of the evidence and readjudication of 
the claim.  In an August 2002 Court Order, the March 2002 
Board decision was vacated, remanded and returned to the 
Board.  As part of the Order indicated at the various 
gastrointestinal disabilities should be separated, the issues 
are as noted on the title page.  

In a February 2003 Board decision, it was determined that new 
and material evidence had been submitted to reopen the claims 
for service connection for hiatal hernia and ulcer 
disabilities.  Pursuant to the February 2003 decision which 
reopened the veteran's claims for service connection, the 
Board undertook additional actions, including notifying the 
veteran that the claims would be reviewed on a de novo basis 
by the Board and giving the veteran the opportunity to submit 
additional evidence or argument on the appellate issues.  
38 C.F.R. § 20.903(c); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This was done under authority then in 
effect.  As discussed below, that authority was invalidated b 
a Federal Circuit Court decision, leading to this remand.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  This was to be done by the Board, but that 
authority has been invalidated.

As noted above, the Board undertook to provide notice and 
then proposed doing a de novo review on this matter under 
regulations that were then in effect.  See 38 C.F.R. § 19.9 
(2002).  Thereafter, those regulations were invalidated by 
the United States Court of Appeals for the Federal Circuit.  
The Board had some authority to issue VCAA letters, but that 
authority was removed by Court decision.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In 
addition, it was held that initial RO review of any evidence 
obtained had to be undertaken.  As a result, this remand 
follows.  

Moreover, the Board notes that a current VA examination is 
not of record.  The Board is of the opinion that a 
contemporaneous comprehensive VA gastrointestinal examination 
of the veteran to ascertain the current nature, extent, and 
etiology of her claimed ulcer disability and hiatal hernia 
would materially assist in the adjudication of her appeal.  
In this case, a VA examination to determine the etiology of 
any current gastrointestinal disability is "necessary to 
make a decision" on the veteran's claims.  See VCAA.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the appellant and her attorney.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated her for hiatal hernia and 
ulcer disabilities since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and her 
representative should also be informed of 
the negative results.  

3.  The veteran should be afforded a VA 
digestive system examination to determine 
the nature and etiology of the veteran's 
gastrointestinal disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should state 
whether the veteran has a current 
gastrointestinal disorder, including 
whether she currently has a hiatal 
hernia, an ulcer disability.  If so, the 
examiner should state whether it is as 
likely as not that such disorder was the 
result of her active service.  All 
special studies and tests should be 
performed.  The examiner should provide 
reasons and bases for all opinions 
offered.  

4.  The matter should then be 
readjudicated on a de novo basis by the 
RO, including review of the additional 
evidence obtained in conjunction with the 
Board's development, and any other 
evidence submitted.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required of 
the veteran until she is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




